Exhibit 4
From:             Kennerly, Christopher W.
To:               Fred Williams
Cc:               GTP Counsel WSL; Team Samsung GTP; Melissa Smith; "Travis Underwood"
Subject:          RE: GTP v. Samsung, et al., No. 2:21-cv-00040-JRG
Date:             Friday, May 28, 2021 1:09:19 PM


Fred,

Thank you for the update and we’ll look forward to reviewing GTP’s amended contentions next week. We understand GTP’s reservation of
rights, and Samsung similarly reserves its rights.

In the same vein, our ongoing investigation of the Accused Products has revealed an additional issue. We have confirmed with Samsung that
11 of the Accused Products, listed below, are not sold in the United States and never have been. Therefore, these 11 Accused products
should also be removed from the list and GTP’s allegations against those products should be withdrawn. Please confirm.




         Model
  1      Galaxy S6 Edge+ Duos
  2      Galaxy S5 Neo
  3      Galaxy Note Fan Edition
  4      Galaxy Z1
  5      Galaxy Z2
  6      Galaxy Z3
  7      Galaxy Z3 Corporate
  8      Galaxy Z4
  9      Metro 360
 10      S Light Luxury
 11      Xcover 550

Best regards,
Chris



From: Fred Williams <fwilliams@wsltrial.com>
Sent: Friday, May 28, 2021 10:18 AM
To: Kennerly, Christopher W. <chriskennerly@paulhastings.com>
Cc: GTP Counsel WSL <gtpcounselwsl@wsltrial.com>; Team Samsung GTP <TeamSamsungGTP@paulhastings.com>; Melissa Smith
<Melissa@gillamsmithlaw.com>; 'Travis Underwood' <Travis@gillamsmithlaw.com>
Subject: [EXT] RE: GTP v. Samsung, et al., No. 2:21-cv-00040-JRG

Chris,

We have reviewed the infringement contentions again and continue to believe that they are in compliance with the local rules. However, in
the interest of avoiding burdening the court with this issue, GTP will be serving amended infringement contentions for Samsung next week.
 These amended contentions are intended to clean up the applications referenced and provide some more insight as to the publicly available
information. Again to reiterate, we believe that the initial contentions comply with the Rule and are making this effort to avoid unnecessary
motion practice. In the meantime, have a great holiday weekend.

Fred



From: Kennerly, Christopher W. <chriskennerly@paulhastings.com>
Sent: Tuesday, May 25, 2021 4:21 PM
To: Fred Williams <fwilliams@wsltrial.com>
Cc: GTP Counsel WSL <gtpcounselwsl@wsltrial.com>; Team Samsung GTP <TeamSamsungGTP@paulhastings.com>; Melissa Smith
<Melissa@gillamsmithlaw.com>; 'Travis Underwood' <Travis@gillamsmithlaw.com>
Subject: RE: GTP v. Samsung, et al., No. 2:21-cv-00040-JRG

You’re correct – update coming

From: Fred Williams <fwilliams@wsltrial.com>
Sent: Tuesday, May 25, 2021 2:16 PM
To: Kennerly, Christopher W. <chriskennerly@paulhastings.com>
Cc: GTP Counsel WSL <gtpcounselwsl@wsltrial.com>; Team Samsung GTP <TeamSamsungGTP@paulhastings.com>; Melissa Smith
<Melissa@gillamsmithlaw.com>; 'Travis Underwood' <Travis@gillamsmithlaw.com>
Subject: [EXT] RE: GTP v. Samsung, et al., No. 2:21-cv-00040-JRG

Thanks. The calendar invite says 530 central on my calendar. Are we confirmed for 430 central?

From: Kennerly, Christopher W. <chriskennerly@paulhastings.com>
Sent: Monday, May 24, 2021 4:04 PM
To: Fred Williams <fwilliams@wsltrial.com>; Matthew Rozier <mrozier@wsltrial.com>
Cc: GTP Counsel WSL <gtpcounselwsl@wsltrial.com>; Team Samsung GTP <TeamSamsungGTP@paulhastings.com>; Melissa Smith
<Melissa@gillamsmithlaw.com>; 'Travis Underwood' <Travis@gillamsmithlaw.com>
Subject: RE: GTP v. Samsung, et al., No. 2:21-cv-00040-JRG

Yes, that works for us. We’ll send an invite.

From: Fred Williams <fwilliams@wsltrial.com>
Sent: Monday, May 24, 2021 1:49 PM
To: Matthew Rozier <mrozier@wsltrial.com>; Kennerly, Christopher W. <chriskennerly@paulhastings.com>
Cc: GTP Counsel WSL <gtpcounselwsl@wsltrial.com>; Team Samsung GTP <TeamSamsungGTP@paulhastings.com>; Melissa Smith
<Melissa@gillamsmithlaw.com>; 'Travis Underwood' <Travis@gillamsmithlaw.com>
Subject: [EXT] Re: GTP v. Samsung, et al., No. 2:21-cv-00040-JRG

Thanks, Chris. Are you available on Wednesday at 430 Central?

From: Kennerly, Christopher W. <chriskennerly@paulhastings.com>
Sent: Friday, May 21, 2021 11:47:48 AM
To: Matthew Rozier <mrozier@wsltrial.com>
Cc: GTP Counsel WSL <gtpcounselwsl@wsltrial.com>; Team Samsung GTP <TeamSamsungGTP@paulhastings.com>; Melissa Smith
<Melissa@gillamsmithlaw.com>; 'Travis Underwood' <Travis@gillamsmithlaw.com>
Subject: RE: GTP v. Samsung, et al., No. 2:21-cv-00040-JRG

Matt,

In the meet and confer on Wednesday, May 19 regarding GTP’s infringement contentions, GTP committed to provide a written response to
my letters of May 7 and May 19. We look forward to GTP’s response early next week. GTP also committed to provide its availability to
further meet and confer next Wednesday, May 26. Please propose a time so we can get that call scheduled.

Regards,
Chris



From: Matthew Rozier <mrozier@wsltrial.com>
Sent: Tuesday, May 18, 2021 7:52 PM
To: Kennerly, Christopher W. <chriskennerly@paulhastings.com>
Cc: GTP Counsel WSL <gtpcounselwsl@wsltrial.com>; Team Samsung GTP <TeamSamsungGTP@paulhastings.com>; Melissa Smith
<Melissa@gillamsmithlaw.com>
Subject: [EXT] Re: GTP v. Samsung, et al., No. 2:21-cv-00040-JRG

Yes, please do.


From: Kennerly, Christopher W. <chriskennerly@paulhastings.com>
Date: Tuesday, May 18, 2021 at 8:02 PM
To: Matthew Rozier <mrozier@wsltrial.com>
Cc: GTP Counsel WSL <gtpcounselwsl@wsltrial.com>, Team Samsung GTP <TeamSamsungGTP@paulhastings.com>, Melissa Smith
<Melissa@gillamsmithlaw.com>
Subject: RE: GTP v. Samsung, et al., No. 2:21-cv-00040-JRG

Yes that works. Would you like us to send a calendar invitation?

Thanks,
Chris
From: Matthew Rozier <mrozier@wsltrial.com>
Sent: Tuesday, May 18, 2021 1:12 PM
To: Kennerly, Christopher W. <chriskennerly@paulhastings.com>
Cc: GTP Counsel WSL <gtpcounselwsl@wsltrial.com>; Team Samsung GTP <TeamSamsungGTP@paulhastings.com>; Melissa Smith
<Melissa@gillamsmithlaw.com>
Subject: [EXT] RE: GTP v. Samsung, et al., No. 2:21-cv-00040-JRG

Chris,

We are available to talk on this issue at 3pm Central time tomorrow (Wednesday). Would that work for your team?

Thanks,

Matt

From: Kennerly, Christopher W. <chriskennerly@paulhastings.com>
Sent: Tuesday, May 18, 2021 11:04 AM
To: Matthew Rozier <mrozier@wsltrial.com>
Cc: GTP Counsel WSL <gtpcounselwsl@wsltrial.com>; Team Samsung GTP <TeamSamsungGTP@paulhastings.com>; Melissa Smith
<Melissa@gillamsmithlaw.com>
Subject: RE: GTP v. Samsung, et al., No. 2:21-cv-00040-JRG

Matt,

Please advise as to Samsung’s request to meet and confer.

Regards,
Chris


From: Matthew Rozier <mrozier@wsltrial.com>
Sent: Friday, May 14, 2021 1:21 PM
To: Kennerly, Christopher W. <chriskennerly@paulhastings.com>
Cc: GTP Counsel WSL <gtpcounselwsl@wsltrial.com>; Team Samsung GTP <TeamSamsungGTP@paulhastings.com>; Melissa Smith
<Melissa@gillamsmithlaw.com>
Subject: [EXT] Re: GTP v. Samsung, et al., No. 2:21-cv-00040-JRG

Chris,

We are coordinating schedules on our end and will provide some availability for next week shortly.

Matt


         On May 14, 2021, at 1:40 PM, Kennerly, Christopher W. <chriskennerly@paulhastings.com> wrote:

         ﻿
         Counsel,

         This is to follow up on my letter of May 7, 2021 (attached). Kindly let me know when GTP is available next Monday or Tuesday
         to meet and confer regarding its infringement contentions and the related issues discussed in the letter.

         Regards,
         Chris

         From: O'Brien, Karen R. <karenobrien@paulhastings.com>
         Sent: Friday, May 7, 2021 2:46 PM
         To: 'Matthew Rozier' <mrozier@wsltrial.com>
         Cc: GTP Counsel WSL <gtpcounselwsl@wsltrial.com>; Team Samsung GTP <TeamSamsungGTP@paulhastings.com>; Melissa
         Smith <Melissa@gillamsmithlaw.com>
         Subject: GTP v. Samsung, et al., No. 2:21-cv-00040-JRG

             Counsel,
       Attached please find correspondence from Chris Kennerly regarding the above matter.

       Regards,
       Karen



                                     Karen O'Brien | Client Service Specialist
         <image001.png>              Paul Hastings LLP | 4747 Executive Drive, Twelfth Floor, San Diego, CA 92121 | Cell: (760) 533-
                                     8435 | Direct: +1.858.458.2021 | Main: +1.858.458.3000 | Fax: +1.858.458.3005 |
                                     karenobrien@paulhastings.com | www.paulhastings.com




       ******************************************************************************************
       This message is sent by a law firm and may contain information that is privileged or confidential. If you received
       this transmission in error, please notify the sender by reply e-mail and delete the message and any attachments.
       If you reply to this message, Paul Hastings may collect personal information including your name, business name
       and other contact details, and IP address. For more information about Paul Hastings’ information collection, privacy
       and security principles please click HERE. If you have any questions, please contact Privacy@paulhastings.com.

       <2021-05-07 GTP v. Samsung re Plaintiffs Disclosure of Asserted Claims and Infringement Contentions.pdf>

CONFIDENTIALITY NOTICE: The information in this email may be confidential and/or privileged. This email is intended to be
reviewed by only the individual or organization named above. If you are not the intended recipient or an authorized representative of
the intended recipient, you are hereby notified that any review, dissemination or copying of this email and any attachments or the
information contained herein is prohibited. If you have received this email in error, please immediately notify the sender by return
email and delete this email from your system. Thank You.
******************************************************************************************
This message is sent by a law firm and may contain information that is privileged or confidential. If you received
this transmission in error, please notify the sender by reply e-mail and delete the message and any attachments.
If you reply to this message, Paul Hastings may collect personal information including your name, business name
and other contact details, and IP address. For more information about Paul Hastings’ information collection, privacy
and security principles please click HERE. If you have any questions, please contact Privacy@paulhastings.com.


CONFIDENTIALITY NOTICE: The information in this email may be confidential and/or privileged. This email is intended to be
reviewed by only the individual or organization named above. If you are not the intended recipient or an authorized representative of
the intended recipient, you are hereby notified that any review, dissemination or copying of this email and any attachments or the
information contained herein is prohibited. If you have received this email in error, please immediately notify the sender by return
email and delete this email from your system. Thank You.
******************************************************************************************
This message is sent by a law firm and may contain information that is privileged or confidential. If you received
this transmission in error, please notify the sender by reply e-mail and delete the message and any attachments.
If you reply to this message, Paul Hastings may collect personal information including your name, business name
and other contact details, and IP address. For more information about Paul Hastings’ information collection, privacy
and security principles please click HERE. If you have any questions, please contact Privacy@paulhastings.com.


CONFIDENTIALITY NOTICE: The information in this email may be confidential and/or privileged. This email is intended to be
reviewed by only the individual or organization named above. If you are not the intended recipient or an authorized representative of
the intended recipient, you are hereby notified that any review, dissemination or copying of this email and any attachments or the
information contained herein is prohibited. If you have received this email in error, please immediately notify the sender by return
email and delete this email from your system. Thank You.
******************************************************************************************
This message is sent by a law firm and may contain information that is privileged or confidential. If you received
this transmission in error, please notify the sender by reply e-mail and delete the message and any attachments.
If you reply to this message, Paul Hastings may collect personal information including your name, business name
and other contact details, and IP address. For more information about Paul Hastings’ information collection, privacy
and security principles please click HERE. If you have any questions, please contact Privacy@paulhastings.com.


CONFIDENTIALITY NOTICE: The information in this email may be confidential and/or privileged. This email is intended to be
reviewed by only the individual or organization named above. If you are not the intended recipient or an authorized representative of
the intended recipient, you are hereby notified that any review, dissemination or copying of this email and any attachments or the
information contained herein is prohibited. If you have received this email in error, please immediately notify the sender by return
email and delete this email from your system. Thank You.
******************************************************************************************
This message is sent by a law firm and may contain information that is privileged or confidential. If you received
this transmission in error, please notify the sender by reply e-mail and delete the message and any attachments.
If you reply to this message, Paul Hastings may collect personal information including your name, business name
and other contact details, and IP address. For more information about Paul Hastings’ information collection, privacy
and security principles please click HERE. If you have any questions, please contact Privacy@paulhastings.com.


CONFIDENTIALITY NOTICE: The information in this email may be confidential and/or privileged. This email is intended to be
reviewed by only the individual or organization named above. If you are not the intended recipient or an authorized representative of
the intended recipient, you are hereby notified that any review, dissemination or copying of this email and any attachments or the
information contained herein is prohibited. If you have received this email in error, please immediately notify the sender by return
email and delete this email from your system. Thank You.
******************************************************************************************
This message is sent by a law firm and may contain information that is privileged or confidential. If you received
this transmission in error, please notify the sender by reply e-mail and delete the message and any attachments.
If you reply to this message, Paul Hastings may collect personal information including your name, business name
and other contact details, and IP address. For more information about Paul Hastings’ information collection, privacy
and security principles please click HERE. If you have any questions, please contact Privacy@paulhastings.com.


CONFIDENTIALITY NOTICE: The information in this email may be confidential and/or privileged. This email is intended to be
reviewed by only the individual or organization named above. If you are not the intended recipient or an authorized representative of
the intended recipient, you are hereby notified that any review, dissemination or copying of this email and any attachments or the
information contained herein is prohibited. If you have received this email in error, please immediately notify the sender by return
email and delete this email from your system. Thank You.
